Exhibit 4.9 SUPPLEMENTAL INDENTURE Supplemental Indenture (this “Supplemental Indenture”), dated as of October 11, 2016, among each of the parties identified under the caption “Guaranteeing Subsidiaries” on the signature page hereto (the “Guaranteeing Subsidiaries” and each individually, a “Guaranteeing Subsidiary”), Targa Resources Partners LP, a Delaware limited partnership (“Targa Resources Partners”), and Targa Resources Partners Finance Corporation (together with Targa Resources Partners, the “Issuers”), the other Guarantors (as defined in the Indenture referred to herein) and U.S. Bank National Association, as trustee under the Indenture referred to below (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuers have heretofore executed and delivered to the Trustee an indenture (the “Indenture”), dated as of October 28, 2014 providing for the issuance of 4.125% Senior Notes due 2019 (the “Notes”); WHEREAS, the Indenture provides that under certain circumstances the Guaranteeing Subsidiaries shall execute and deliver to the Trustee a supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall unconditionally guarantee all of the Issuers’ Obligations under the Notes and the Indenture on the terms and conditions set forth herein (the “Note Guarantee”); and WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to execute and deliver this Supplemental Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1. Capitalized Terms. Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. 2. Agreement to Guarantee. Each Guaranteeing Subsidiary hereby agrees to provide an unconditional Guarantee on the terms and subject to the conditions set forth in the Indenture including but not limited to Article 10 thereof. 3. No Recourse Against Others. No past, present or future director, officer, employee, incorporator, stockholder or agent of any Guaranteeing Subsidiary, as such, shall have any liability for any obligations of the Issuers or any Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or this Supplemental Indenture or for any claim based on, in respect of, or by reason of, such obligations or their creation. Each Holder of the Notes by accepting a Note waives and releases all such liability. The waiver and release are part of the consideration for issuance of the Notes. Such waiver may not be effective to waive liabilities under the federal securities laws and it is the view of the SEC that such a waiver is against public policy. 4. NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE. 5. Counterparts. The Parties may sign any number of copies of this Supplemental Indenture. Each signed copy shall be an original, but all of them together represent the same agreement. 6. Effect of Headings. The Section headings herein are for convenience only and shall not affect the construction hereof. 7. The Trustee. The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the Guaranteeing Subsidiaries and the Issuers. Signature pages follow. IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed and attested, all as of the date first above written. GUARANTEEING SUBSIDIARIES SLIDER WESTOK GATHERING, LLC TARGA CHANEY DELL LLC TARGA MIDKIFF LLC TARGA PIPELINE MID-CONTINENT HOLDINGS LLC TARGA PIPELINE MID-CONTINENT LLC TARGA PIPELINE PARTNERS GP LLC TPL ARKOMA HOLDINGS LLC TPL ARKOMA INC. TPL ARKOMA MIDSTREAM LLC TPL GAS TREATING LLC TPL LAUREL MOUNTAIN LLC TPL SOUTHTEX MIDSTREAM LLC TPL SOUTHTEX PIPELINE COMPANY LLC VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer TARGA PIPELINE OPERATING PARTNERSHIP LP TARGA PIPELINE PARTNERS LP By: Targa Pipeline Partners GP LLC, its general partner By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer Signature Page to Supplemental Indenture (October 28, 2014 Indenture) TPL BARNETT LLC By: Targa Pipeline Mid-Continent Holdings LLC, its sole member By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer PECOS PIPELINE LLC TESUQUE PIPELINE, LLC By: TPL Barnett LLC, its sole member By: Targa Pipeline Mid-Continent Holdings LLC, its sole member By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer VELMA GAS PROCESSING COMPANY, LLC By: Targa Pipeline Mid-Continent LLC, its sole member By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer Signature Page to Supplemental Indenture (October 28, 2014 Indenture) TARGA SOUTHTEX MIDSTREAM COMPANY LP TPL SOUTHTEX GAS UTILITY COMPANY LP TPL SOUTHTEX MIDSTREAM HOLDINGCOMPANY LP TPL SOUTHTEX PROCESSING COMPANY LP TPL SOUTHTEX TRANSMISSION COMPANY LP By: TPL SouthTex Pipeline Company LLC, its general partner By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer Signature Page to Supplemental Indenture (October 28, 2014 Indenture) ISSUERS TARGA RESOURCES PARTNERS LP By: Targa Resources GP LLC, its general partner By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer TARGA RESOURCES PARTNERS FINANCE CORPORATION By:/s/ Chris McEwan Name: Chris McEwan Title: Vice President and Treasurer Signature Page to Supplemental Indenture (October 28, 2014 Indenture) TRUSTEE U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Shazia Flores Authorized Signatory Signature Page to Supplemental Indenture (October 28, 2014 Indenture)
